* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. English translation for reference purpose only Exhibit Supplemental Agreement III Contract No.:JA4DAB08500 Date: December 4, 2008 Party A: Zhejiang Yuhui Solar Energy Source Co. Ltd Address: No. 8 Baoqun Road, Yao Zhuang Town Industrial Park, Jiashan, Zhejiang Party B: JingAo Solar Co., Ltd Address: JingLong Industrial Park, JingLong Street, NingJin, Hebei, China Whereas,
